The chancellor decided, in this case, that this court has jurisdiction to •* ¡restrain a defendant from using the trade marks of the com- ° *69plainant, by which he is enabled to palm off upon the community a simulated article as the genuine article manufactured by the complainant. And that it is immaterial whether such similated article is, or is not of equal goodness and value to the genuine.
That in such a case the fact that the complainant,is the subject of a foreign government, and the defendant a citizen of the United States, will not alter the rights of the parties, or deprive the complainant of the assistance of the court, if his rights have been violated,
Injunction made perpetual, with costs to be paid by defendant; with liberty to complainants to have a reference to a master to ascertain and report the amount of their damages.